 

Exhibit 10.3

 

Commercial Note

Line of Credit

 

$100,000.00 November 12, 2015

 

Subject to the terms and conditions of this Commercial Note for Line of Credit
(the “Note”), Beechwood Properties, LLC (“Lender”) has made a Line of Credit
Loan (the “Line of Credit”) to RedHawk Holdings Corp., a Nevada corporation (the
“Borrower”), in the maximum principal amount of ONE HUNDRED THOUSAND and no/100
($100,000.00) dollars. This Line of Credit is a non-revolving loan, and the
principal amount available under this Line of Credit shall be reduced by the
amount of each advance and shall not be increased after payments have reduced
the amount outstanding.

 

(i)         REPAYMENT:    All outstanding principal and accrued interest shall
be due and payable in full on October 31, 2016 (the “Maturity Date”). Upon
fifteen (15) business day’s advance notice, Borrower may prepay without penalty
any principal on this Note in whole or in part and any prepayments made on this
Note shall be applied to the principal payment(s) due on this Note.

 

INTEREST:Interest shall accrue on this Note at the rate of 5.0% per annum from
date of advance until paid, payable in monthly installments of interest only,
payable in arrears, commencing on November 30, 2015 and continuing on the same
day of each month thereafter, with a final payment of all principal and
outstanding interest due (along with any other fees and expenses) and payable on
the Maturity Date.

 

DEFAULT

RATE:After maturity, whether that maturity results from acceleration or
otherwise, interest shall, to the extent permitted by law, accrue at the Default
Rate. Additionally, upon the occurrence of any Default (and from and after the
date of such occurrence) and following the declaration of the Borrower’s
Default, interest shall, to the extent permitted by law, accrue at the Default
Rate. The “Default Rate” shall be the maximum rate authorized by applicable law,
and if applicable law establishes no maximum rate, then Eighteen Percent (18%)
per annum. All interest shall be computed on the basis of the actual number of
days elapsed over a year composed of 360 days. Interest shall accrue from the
first date that funds are advanced to Borrower until all sums due hereunder are
paid in full.

 

(ii)         ADVANCES:     Advances totaling approximately $44,000.00 have been
made through the date of this Note.

 

(iii)From time to time, and as a condition to each advance under the Line of
Credit, Borrower shall submit to Lender a borrowing request, setting forth the
principal amount of the advance requested by Borrower from Lender pursuant to
the terms hereof, the total amount advanced to date and the requested date of
funding. The amount of the requested advance when added to the then outstanding
principal balance of the Line of Credit shall not exceed $100,000.00. Such
borrowing request shall be made no later than seven (7) business days prior to
the requested day of funding. Lender is not obligated to make any additional
advances pursuant to any borrowing request and all future advances are in the
sole discretion of the Lender.

 

 

 

(iv)Each advance under this Note and each payment on this Note shall be
evidenced by entries in the Lender’s and Borrower’s internal records, which
shall be prima facie evidence of (a) the amount of principal and interest owing
on this Note from time to time; (b) the amount of each advance made to Borrower
under this Note; and (c) the amount of each principal and/or interest payment
received by Lender on this Note. The failure to make an accurate entry of
advances and payments shall not limit or otherwise affect the obligation of
Borrower to repay funds actually advanced by Lender hereunder.

 

(v)          OPTIONAL

 

(vi)         CONVERSION:     Subject to the conditions herein, Lender shall have
the right, but not the obligation, to convert the amount of any prepayment and
all outstanding principal, accrued but unpaid interest, and any other fees,
costs and expenses owing to the Lender at maturity into shares of the Company’s
Series A preferred stock, par value $1,000.00 per share (the “Preferred Stock”).
Such conversions may be made at the Lender’s option upon maturity or any
prepayment.

 

(vii)

 

(viii)In order to convert the amounts outstanding into Preferred Stock, no later
than ten (10) business days prior to the Maturity Date, or within seven (7)
business days of Borrower’s notice of prepayment, the Lender shall provide
written notice of its option to convert amounts owed into shares of the Company
Preferred Stock. The number of whole shares of Preferred Stock to be issued
shall be equal to: (1) the aggregate amount (including accrued but unpaid
interest and fees) owed, or in the event of a conversion upon prepayment, the
amount prepaid, by Borrower to Lender divided by (2) the par value of each share
of Preferred Stock. The Borrower shall pay Lender cash in lieu of any fractional
shares of Preferred Stock that would otherwise be issued.

 

(ix)

 

(x)THE PREFERRED STOCK INTO WHICH THIS NOTE IS CONVERTIBLE, AND THE COMMON STOCK
INTO WHICH THE PREFERRED STOCK IS CONVERTIBLE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

     

(xi)

 

(xii)         DEFAULT:    The occurrence of the failure of Borrower to make any
payment of principal or interest under this Note when due shall be considered an
event of default (“Default”). In the event of a Default, Lender will be under no
further obligation to comply with any obligations with respect to this Note.

 

(xiii)

 

(xiv)Upon the occurrence of a Default, Lender may pursue any one or more of the
following remedies:

 

(i)cancel this Note by written notice to Borrower, in which event Lender shall
be fully released and relieved of all further obligations and liabilities to
Borrower hereunder; provided however, that Borrower shall not be released from
any of its obligations and liabilities owed to Lender hereunder;

 

(ii)institute appropriate proceedings to specifically enforce performance
hereof; or

 

(iii)accelerate maturity of the Note, and demand payment (or conversion into
Preferred Stock) of the principal sums due hereunder with interest, advances and
costs, and in default of said payment or any part hereof and pursue any or all
of its other rights and remedies provided by law.

 

 

 

 

(xv)The remedies herein provided shall be in addition to and not in substitution
for the rights and remedies which would otherwise be vested in Lender at law or
in equity, all of which rights and remedies are specifically reserved by Lender.
The remedies herein provided or otherwise available to Lender shall be
cumulative and may be exercised concurrently. The failure to exercise any of the
remedies herein provided shall not constitute a waiver thereof, nor shall
exercise of any of the remedies hereby provided prevent the subsequent or
concurrent resort to any other remedy or remedies. It is intended that all
remedies herein provided or otherwise available to Lender shall continue and be
available to Lender until all sums due it by reason of this Note have been paid
to it in full and all obligations of Borrower pursuant to this Note have been
satisfied.

 

Each party to this Note waives presentment for payment, demand, notice of
dishonor, protest, pleas of discussion and division. To secure the indebtedness
evidenced by this Note, including, without limitation, future advances, with
interest, reasonable and documented attorneys' fees, documented expenses of
collection and documented costs, Borrower further agrees to pay any and all
documented charges, documented fees, documented costs and/or documented taxes
levied or assessed against Lender in connection with this Note. If any payment
on this Note is eleven (11) days or more late, Borrower agrees to pay to the
Lender, in addition to the amount otherwise due hereunder, a delinquency charge
of 5.00% of the unpaid amount of payment, or $50.00, whichever is greater. Late
charges will not be assessed following declaration of default and acceleration
of maturity of this Note. In the event that any payment under this Note by check
or preauthorized charge is later dishonored or returned to Lender unpaid due to
nonsufficient funds, Borrower agrees to pay Lender an additional NSF check
charge equal to $50.00. The provisions of this Note may not be waived or
modified except in writing, signed by Lender. No failure or delay of Lender in
exercising its rights shall be construed as a waiver.

 

SUCCESSORS AND ASSIGNS. This Note is binding upon and shall inure to the benefit
of the Lender and the Borrower and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights or
obligations under this Note without the prior written consent of the Lender.

 

ENTIRE AGREEMENT; AMENDMENT; WAIVERS. This Note embodies the final, entire
agreement among the parties hereto and supersedes any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and may not be contradicted or varied by
evidence of prior, contemporaneous, or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto.
The provisions of this Note to which the Borrower is a party may be amended or
waived only by an instrument in writing signed by the parties hereto.

 

COUNTERPARTS. This Note may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

SEVERABILITY. Any provision of this Note held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Note and the effect thereof shall be confined to the provision
held to be invalid or illegal.

 

APPLICABLE LAW. This Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of Louisiana, without regard to
the principals of conflict of laws thereof.

 

Lender:

Beechwood Properties, LLC

 

By:     Name: G. Darcy Klug   Title: Manager  

 

 

 

 

Borrower:

RedHawk Holdings Corp.

 

By:     Name: Daniel J. Schriber   Title: Chief Executive Officer  

 

 

 